DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 1/12/2021.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanner et al. (U.S. Patent No. 8958147).
     Tanner et al. discloses a medical projection apparatus (See for example Abstract; Figures 1-14) comprising a plurality of projectors (See for example 510 in Figure 5; 610, 615 in Figure 6; 810, 820 in Figures 7-12) each configured to project projection light onto an observation area (See for example 500 in Figure 5; 600 in Figure 6) of an observation optical system, wherein at least two or more projectors of the plurality of projectors are configured to respectively emit projection light to different planes including an optical axis of the observation optical system (See for example 660, 665 in Figure 6), and the projection light emitted by the two or more projectors cross each other in any position within a range of at least a possible working distance of the observation optical system (See for example 670, 675, 680 in Figure 6).  Tanner et al. further discloses at least one of the plurality of projectors is configured to radially emit light to the plane to which the projector emits the projection light, and irradiate the observation area with the projection light in a form of lines (See for example 510 in Figure 5; 610, 615 in Figure 6; 810, 820 in Figures 7-12); the projection light emitted by the two or more projectors cross each other in each of all positions within a range of a possible working distance of the observation optical system (See for example 670, 675, 680 in Figure 6; It is noted that since projection light sources 510 in Figure 5; 610, 615 in Figure 6; 810, 820 in Figures 7-12 would be attached to the objective housing of the microscope, when the microscope objective is adjusted for focusing, the corresponding attached light sources will also be adjusted to maintain alignment at the focal position of the objective lens.); and the range of the working distance is a focusable range (See for example 670, 675, 680 in Figure 6; It is noted that since projection light sources 510 in Figure 5; 610, 615 in Figure 6; 810, 820 in Figures 7-12 would be attached to the objective housing of the microscope, when the microscope objective is adjusted for focusing, the corresponding attached light sources will also be adjusted to maintain alignment at the focal position of the objective lens.).  Tanner et al. additionally discloses a medical observation system (See for example Abstract; Figures 1-14) comprising an imaging device (See for example Figures 5-6) configured to capture an image of a subject in an observation area (See for example 500 in Figure 5; 600 in Figure 6); and a plurality of projectors (See for example 510 in Figure 5; 610, 615 in Figure 6; 810, 820 in Figures 7-12) each configured to project projection light onto an observation area of an observation optical system, wherein at least two or more projectors of the plurality of projectors are configured to respectively emit projection tight to different planes including an optical axis of the observation optical system (See for example 660, 665 in Figure 6), and the projection light emitted by the two or more projectors cross each other in any position within a range of at least a possible working distance of the observation optical system of the imaging unit (See for example 670, 675, 680 in Figure 6).

Allowable Subject Matter
     Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8755114 to Tanner et al.
U.S. Patent Application Publication US 2011/0134225 A1 to Saint-Pierre et al.
U.S. Patent Application Publication US 2002/0109912 A1 to Knoblich.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/16/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872